Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 11/26/2021 for application number 16/399,284. 

Response to Amendments
3.	The Amendment filed 11/26/2021 has been entered. Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending in the application. 

4.	Applicant’s amendments to the claims 1, 8, and 15 have been fully considered and are persuasive. The objections to these claims are respectfully withdrawn.

Response to Arguments
5.	Argument 1, Applicant argues that Evers does not disclose the amended independent claims 1, 8, and 15.
6.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Lopez Ruiz, is applied.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Pub. No. US 20160335494 A1) in view of Evers et al. (U.S. Patent Application Pub. No. US 20140258838 A1) in view of Lopez Ruiz et al. (U.S. Patent Application Pub. No. US 20200142862 A1).

Claim 1: Ho teaches a method for on-image navigation and direct image-to-data storage table (i.e. The rows at the bottom of page 702 and the top of page 704 in this example comprise a single table, list, or other array that spans pages 702 and 704; para. [0033]) data capture (i.e. FIG. 1 is a flow chart illustrating an embodiment of a process to capture data. In the example shown, document content is captured into a digital format (102), e.g., by scanning the physical sheet(s) to create a scanned image; para. [0021]), the method comprising: 
receiving or obtaining, by a computer from (i.e. FIG. 2 is a block diagram illustrating an embodiment of a document capture system and environment. In the example shown, a client system 212 is attached to a scanner 204. Documents are scanned by scanner 204 and the resulting document image is sent by the client system 212 to document capture system 202 for processing, e.g., using all or part of the process of FIG. 1; para. [0022]) a recognition engine (i.e. Data is extracted from the digital content (106), for example through optical character recognition (OCR) and/or optical mark recognition (OMR) techniques; para. [0021]), coordinates of table data of a table in a document image processed by the recognition engine (i.e. A document type is determined and a corresponding data entry form instance is created (904). Scalar (single value) and array (tables, lists, or other two dimensional sets of data) data values are identified and extracted, for example using OCR, OMR, or other automated extraction techniques (906). Occurrences of the same and/or dependent values in multiple locations, including across page boundaries; para. [0035]); 
generating, by the computer, an on-image navigation guide using the coordinates of the table data found by the recognition engine in the document image (i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]); 
(i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]), the on-image navigation guide having a focus point corresponding to a table cell on the document image (i.e. figs. 4, 8, as the operator validates each field a cursor advances to the next field and a corresponding portion of the document image 408 is highlighted; para. [0024]); and 
populating, by the computer, the determined field of the data entry form with a value from the table cell on the document image (i.e. a document is classified by type and an instance of a corresponding data entry form is created and populated with data values extracted from the document image; para. [0022]).
Ho does not explicitly teach receiving, responsive to a user navigating the guide, a user indication to select the point to correspond to a selected cell; automatically determining, a field of the data entry form that corresponds to the selected cell on the document image.
Evers teaches receiving, responsive to a user navigating the on-image navigation guide overlaying the document image (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]), a user indication to select the focus point to correspond to a selected table cell on the document image (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]); determining, by the computer, a field of the data entry form that corresponds to the selected table cell on the document image (i.e. OCR may be performed by the system on portion 302 of image 206 in response to the received selection of portion 302, in one embodiment. Thus, the selection of input field 210 by an interface device may be performed in parallel or after the OCR completes; para. [0035, 0040]); and populating, by the (i.e. fig. 3, Following the selection of portion 302, the user may then operate a user interface device to select input field 210 (e.g., by pointing to input field 210 via the interface device, by operating the interface device to drag portion 302 to input field 210, etc.). In response to the selection of input field 210, the system populates input field 210 with the identified text “158.00” from portion 302; para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ho to include the feature of Shaw. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.
Lopez Ruiz teaches automatically determining, a field of the data entry form that corresponds to the selected cell on the document image (i.e. fig. 6, the user may click on one of the highlighting boxes associated with a candidate value for a key to select it. This may result in an update of the verification form displayed in the third part 52 of the dedicated area 5 of application interface 150 and/or in an update the scoring of the candidate value, which may involve color change of highlighting boxes 53 used for the candidate values determined for the considered key according to the color code; para. [0147-0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho and Shaw to include the feature of Lopez Ruiz. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.

Claim 7: Ho, Evers, and Lopez Ruiz teach the method according to claim 1. Ho further teaches wherein the data entry form is configured with same number of columns as the table and wherein the document image and the data entry form share same data structure (i.e. figs. 7, 8, the respective locations within the page images 702, 704, and 706 of data extracted to populate form 710 are shown as small cross-hatched rectangles. The rows at the bottom of page 702 and the top of page 704 in this example comprise a single table, list, or other array that spans pages 702 and 704. The corresponding extracted data values are in some embodiments captured initially in page specific arrays, the rows of which are concatenated in the example shown to populate the single table at the bottom of form 710; para. [0033]).

Claim 8: Ho teaches a system for on-image navigation and direct image-to-data storage table (i.e. The rows at the bottom of page 702 and the top of page 704 in this example comprise a single table, list, or other array that spans pages 702 and 704; para. [0033]) data capture (i.e. FIG. 1 is a flow chart illustrating an embodiment of a process to capture data. In the example shown, document content is captured into a digital format (102), e.g., by scanning the physical sheet(s) to create a scanned image; para. [0021]), the system comprising: 
a processor (i.e. an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; para. [0018]); 
a non-transitory computer-readable medium (i.e. an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; para. [0018]); and 
stored instructions translatable by the processor (i.e. an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; para. [0018]) for:
receiving or obtaining, from a recognition engine (i.e. Data is extracted from the digital content (106), for example through optical character recognition (OCR) and/or optical mark recognition (OMR) techniques; para. [0021]), coordinates of table data of a table in a document image processed by the recognition engine (i.e. A document type is determined and a corresponding data entry form instance is created (904). Scalar (single value) and array (tables, lists, or other two dimensional sets of data) data values are identified and extracted, for example using OCR, OMR, or other automated extraction techniques (906). Occurrences of the same and/or dependent values in multiple locations, including across page boundaries; para. [0035]); 
generating an on-image navigation guide using the coordinates of the table data found by the recognition engine in the document image (i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]); 
presenting a data entry form, the document image, and the on-image navigation guide on a display screen, the on-image navigation guide overlaying the document image on the display screen (i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]), the on-image navigation guide having a focus point corresponding to a table cell on the document image (i.e. figs. 4, 8, as the operator validates each field a cursor advances to the next field and a corresponding portion of the document image 408 is highlighted; para. [0024]); and 
populating the determined field of the data entry form with a value from the table cell on the document image (i.e. a document is classified by type and an instance of a corresponding data entry form is created and populated with data values extracted from the document image; para. [0022]).
Ho does not explicitly teach receiving, responsive to a user navigating the guide, a user indication to select the point to correspond to a selected cell; automatically determining a field of the data entry form that corresponds to the selected cell on the document image.
Evers teaches receiving, responsive to a user navigating the on-image navigation guide overlaying the document image (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]), a user indication to select the focus point to correspond to a selected table cell on the document image (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]); determining a field of the data entry form that corresponds to the selected table cell on the document image (i.e. OCR may be performed by the system on portion 302 of image 206 in response to the received selection of portion 302, in one embodiment. Thus, the selection of input field 210 by an interface device may be performed in parallel or after the OCR completes; para. [0035, 0040]); and populating the determined field of the data entry form with a value from the selected table cell on the document image (i.e. fig. 3, Following the selection of portion 302, the user may then operate a user interface device to select input field 210 (e.g., by pointing to input field 210 via the interface device, by operating the interface device to drag portion 302 to input field 210, etc.). In response to the selection of input field 210, the system populates input field 210 with the identified text “158.00” from portion 302; para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ho to include the feature of Shaw. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.
Lopez Ruiz teaches automatically determining a field of the data entry form that corresponds to the selected cell on the document image (i.e. fig. 6, the user may click on one of the highlighting boxes associated with a candidate value for a key to select it. This may result in an update of the verification form displayed in the third part 52 of the dedicated area 5 of application interface 150 and/or in an update the scoring of the candidate value, which may involve color change of highlighting boxes 53 used for the candidate values determined for the considered key according to the color code; para. [0147-0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho and Shaw to include the feature of Lopez Ruiz. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.

Claim 14: Ho, Evers, and Lopez Ruiz teach the system of claim 8. Ho further teaches wherein the data entry form is configured with same number of columns as the table and wherein the document image and the data entry form share same data structure (i.e. figs. 7, 8, the respective locations within the page images 702, 704, and 706 of data extracted to populate form 710 are shown as small cross-hatched rectangles. The rows at the bottom of page 702 and the top of page 704 in this example comprise a single table, list, or other array that spans pages 702 and 704. The corresponding extracted data values are in some embodiments captured initially in page specific arrays, the rows of which are concatenated in the example shown to populate the single table at the bottom of form 710; para. [0033]).

Claim 15: Ho teaches a computer program product for on-image navigation and direct image-to-data storage table (i.e. The rows at the bottom of page 702 and the top of page 704 in this example comprise a single table, list, or other array that spans pages 702 and 704; para. [0033]) data capture (i.e. FIG. 1 is a flow chart illustrating an embodiment of a process to capture data. In the example shown, document content is captured into a digital format (102), e.g., by scanning the physical sheet(s) to create a scanned image; para. [0021]), the computer program product comprising a non-transitory computer-readable medium storing instructions (i.e. an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; para. [0018]) translatable by a processor for (i.e. an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; para. [0018]):
receiving or obtaining, from a recognition engine (i.e. Data is extracted from the digital content (106), for example through optical character recognition (OCR) and/or optical mark recognition (OMR) techniques; para. [0021]), coordinates of table data of a table in a document image processed by the recognition engine (i.e. A document type is determined and a corresponding data entry form instance is created (904). Scalar (single value) and array (tables, lists, or other two dimensional sets of data) data values are identified and extracted, for example using OCR, OMR, or other automated extraction techniques (906). Occurrences of the same and/or dependent values in multiple locations, including across page boundaries; para. [0035]); 
generating an on-image navigation guide using the coordinates of the table data found in the document image by the recognition engine (i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]); 
presenting a data entry form, the document image, and the on-image navigation guide on a display screen, the on-image navigation guide overlaying the document image on the display screen (i.e. portions of document image 408 that correspond to data entry form fields in the form shown in data entry form interface 404 are highlighted, as indicated in FIG. 4 by the cross-hatched rectangles in document image 408 as shown; para. [0024]), the on-image navigation guide having a focus point corresponding to a table cell on the document image (i.e. figs. 4, 8, as the operator validates each field a cursor advances to the next field and a corresponding portion of the document image 408 is highlighted; para. [0024]); and 
populating a field of the data entry form with a value from the table cell on the document image (i.e. a document is classified by type and an instance of a corresponding data entry form is created and populated with data values extracted from the document image; para. [0022]).
Ho does not explicitly teach receiving, responsive to a user navigating the guide, a user indication to select the point to correspond to a selected cell.
Evers teaches receiving, responsive to a user navigating the on-image navigation guide overlaying the document image (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]), a user indication to select the focus point to correspond to a selected table cell on the document page (i.e. fig. 3, the system may highlight or otherwise signify that the text “158.00” in portion 302 of image 206 may be relevant to expense form 204. In return, the user may operate a pointing device, touch screen display, or other user interface device to select portion 302 based on its highlighting; para. [0038]); determining a field of the data entry form that corresponds to the selected table cell on the document image (i.e. OCR may be performed by the system on portion 302 of image 206 in response to the received selection of portion 302, in one embodiment. Thus, the selection of input field 210 by an interface device may be performed in parallel or after the OCR completes; para. [0035, 0040]); and populating the determined field of the data entry form with a value from the selected table cell on the document image (i.e. fig. 3, Following the selection of portion 302, the user may then operate a user interface device to select input field 210 (e.g., by pointing to input field 210 via the interface device, by operating the interface device to drag portion 302 to input field 210, etc.). In response to the selection of input field 210, the system populates input field 210 with the identified text “158.00” from portion 302; para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ho to include the feature of Shaw. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.
Lopez Ruiz teaches automatically determining a field of the data entry form that corresponds to the selected cell on the document image (i.e. fig. 6, the user may click on one of the highlighting boxes associated with a candidate value for a key to select it. This may result in an update of the verification form displayed in the third part 52 of the dedicated area 5 of application interface 150 and/or in an update the scoring of the candidate value, which may involve color change of highlighting boxes 53 used for the candidate values determined for the considered key according to the color code; para. [0147-0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho and Shaw to include the feature of Lopez Ruiz. One would have been motivated to make this modification because it provides a more efficient way to populate electronic forms from scanned documents or other electronic images.

	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Pub. No. US 20160335494 A1) in view of Evers et al. (U.S. Patent Application Pub. No. US 20140258838 A1) in view of Lopez Ruiz et al. (U.S. Patent Application Pub. No. US 20200142862 A1) and further in view of Shaw et al. (U.S. Patent Application Pub. No. US 20100011308 A1).

Claim 2: Ho, Evers, and Lopez Ruiz teach the method according to claim 1. Ho and Evers do not explicitly teach receiving a user indication to fix the focus point in position relative to the on-image navigation guide; locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode, receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the instruction, the adjusting changing a width of a bounding box used to capture the value from the cell on the document image.
	However, Shaw teaches receiving a user indication to fix the focus point in position relative to the on-image navigation guide (i.e. fig. 9, the text box may be placed in format mode by clicking on the border of the text box; para. [0039]); locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode (i.e. the border of a text box may change its appearance depending on whether it is in typing mode or format mode; para. [0039]), receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the instruction, the adjusting changing a width of a bounding box used to capture the value from the cell on the document image (i.e. fig. 9, step 224, the text box may be placed in format mode by clicking on the border of the text box. When in format mode, the text box may be resized and displayed in step 226. Other known formatting options may be applied to a text box as well in step 226, such as formatting the appearance of the text box and text box border; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the 

Claim 3: Ho, Evers, Lopez Ruiz, and Shaw teach the method according to claim 2. Ho and Evers do not explicitly teach wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image.
However, Shaw further teaches wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image (i.e. fig. 9, visual aids around the text box for resizing the text box; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Shaw. One would have been motivated to make this modification because it provides visual aids for user to quickly resize the text box.

Claim 9: Ho, Evers, and Lopez Ruiz teach the system of claim 8. Ho and Evers do not explicitly teach receiving a user indication to fix the focus point in position relative to the on-image navigation guide; locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode, receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the instruction, the adjusting changing a width of a bounding box used to capture the value from the cell on the document image.
	However, Shaw teaches receiving a user indication to fix the focus point in position relative to the on-image navigation guide (i.e. fig. 9, the text box may be placed in format mode by clicking on the border of the text box; para. [0039]); locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode (i.e. the border of a text box may change its appearance depending on whether it is in typing mode or format mode; para. [0039]), receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the (i.e. fig. 9, step 224, the text box may be placed in format mode by clicking on the border of the text box. When in format mode, the text box may be resized and displayed in step 226. Other known formatting options may be applied to a text box as well in step 226, such as formatting the appearance of the text box and text box border; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Shaw. One would have been motivated to make this modification because it provides visual aids for user to quickly resize the text box.

Claim 10: Ho, Evers, Lopez Ruiz, and Shaw teach the system of claim 9. Ho and Evers do not explicitly teach wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image.
However, Shaw further teaches wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image (i.e. fig. 9, visual aids around the text box for resizing the text box; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Shaw. One would have been motivated to make this modification because it provides visual aids for user to quickly resize the text box.

Claim 16: Ho, Evers, and Lopez Ruiz teach the computer program product of claim 15. Ho and Evers do not explicitly teach receiving a user indication to fix the focus point in position relative to the on-image navigation guide; locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode, receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the instruction, the adjusting changing a width of a bounding box used to capture the value from the cell on the document image.
(i.e. fig. 9, the text box may be placed in format mode by clicking on the border of the text box; para. [0039]); locking the focus point in position relative to the on-image navigation guide, exiting a capture mode, and entering an edit mode; and in the edit mode (i.e. the border of a text box may change its appearance depending on whether it is in typing mode or format mode; para. [0039]), receiving an instruction through the on-image navigation guide on the display and adjusting a position of a guideline of the on-image navigation guide according to the instruction, the adjusting changing a width of a bounding box used to capture the value from the cell on the document image (i.e. fig. 9, step 224, the text box may be placed in format mode by clicking on the border of the text box. When in format mode, the text box may be resized and displayed in step 226. Other known formatting options may be applied to a text box as well in step 226, such as formatting the appearance of the text box and text box border; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Shaw. One would have been motivated to make this modification because it provides visual aids for user to quickly resize the text box.

Claim 17: Ho, Evers, Lopez Ruiz, and Shaw teach the computer program product of claim 16. Ho and Evers do not explicitly teach wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image.
However, Shaw further teaches wherein the user indication comprises a selection of a pin on the on-image navigation guide for the cell on the document image (i.e. fig. 9, visual aids around the text box for resizing the text box; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Shaw. One would have been motivated to make this modification because it provides visual aids for user to quickly resize the text box.

	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Pub. No. US 20160335494 A1) in view of Evers et al. (U.S. Patent Application Pub. No. US 20140258838 A1) in view of Lopez Ruiz et al. (U.S. Patent Application Pub. No. US 20200142862 A1) and further in view of Scott (Auto Highlight Active Row and Column, published 2018, pages 5-8).

Claim 4: Ho, Evers, and Lopez Ruiz teach the method according to claim 1. Ho and Evers do not explicitly teach wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines.
However, Scott teaches wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines (i.e. select one cell, the entire row and column of active Cell are auto-highlighted; pages 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Scott. One would have been motivated to make this modification because it provides visual aids for user to quickly view the active row or column when a cell is selected.

Claim 11: Ho, Evers, and Lopez Ruiz teach the system of claim 8. Ho and Evers do not explicitly teach wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines.
However, Scott teaches wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines (i.e. select one cell, the entire row and column of active Cell are auto-highlighted; pages 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the 

Claim 18: Ho, Evers, and Lopez Ruiz teach the computer program product of claim 15. Ho and Evers do not explicitly teach wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines.
However, Scott teaches wherein the on-image navigation guide comprises a grid of vertical lines and horizontal lines and wherein the focus point represents an intersection of the vertical lines and the horizontal lines (i.e. select one cell, the entire row and column of active Cell are auto-highlighted; pages 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Scott. One would have been motivated to make this modification because it provides visual aids for user to quickly view the active row or column when a cell is selected.

11.	Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Pub. No. US 20160335494 A1) in view of Evers et al. (U.S. Patent Application Pub. No. US 20140258838 A1) in view of Lopez Ruiz et al. (U.S. Patent Application Pub. No. US 20200142862 A1) and further in view of Kotler et al. (U.S. Patent Application Pub. No. US 20050044496 A1).

Claim 5: Ho, Evers, and Lopez Ruiz teach the method according to claim 1. Ho does not explicitly teach wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window.
However, Kotler teaches wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window (i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 to permit easy expansion of the table; para. [0072]).


Claim 6: Ho, Evers, Lopez Ruiz, and Kotler teach the method according to claim 5. Ho does not explicitly teach receiving, through the on-image context menu of the on-image navigation guide overlaying the document image, an instruction to delete a row from or insert a row into the data entry form.
Kotler further teaches receiving, through the on-image context menu of the on-image navigation guide overlaying the document image, an instruction to delete a row from or insert a row into the data entry form (i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 that allow easy addition of columns and rows; para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Kotler. One would have been motivated to make this modification because it provides a more flexible way for user to quickly manage a table.

Claim 12: Ho, Evers, and Lopez Ruiz teach the system of claim 8. Ho does not explicitly teach wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window.
However, Kotler teaches wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window (i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 to permit easy expansion of the table; para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Kotler. One would have been motivated to make this modification because it provides a more flexible way for user to quickly manage when a cell is selected.

Claim 13: Ho, Evers, Lopez Ruiz, and Kotler teach the system of claim 12. Ho does not explicitly teach receiving, through the on-image context menu of the on-image navigation guide overlaying the document image, an instruction to delete a row from or insert a row into the data entry form.
Kotler further teaches receiving, through the on-image context menu of the on-image navigation guide overlaying the document image, an instruction to delete a row from or insert a row into the data entry form (i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 that allow easy addition of columns and rows; para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Kotler. One would have been motivated to make this modification because it provides a more flexible way for user to quickly manage a table.

Claim 19: Ho, Evers, and Lopez Ruiz teach the computer program product of claim 15. Ho does not explicitly teach wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window.
However, Kotler teaches wherein the on-image navigation guide comprises at least one of an on-image context menu, a pin, or an inspection window (i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 to permit easy expansion of the table; para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho and Evers to include the feature of Kotler. One would have been motivated to make this modification because it provides a more flexible way for user to quickly manage when a cell is selected.

Claim 20: Ho, Evers, Lopez Ruiz and Kotler teach the computer program product of claim 15. Ho does not explicitly teach receiving, through the on-image context menu of the on-image navigation guide overlaying the document image, an instruction to delete a row from or insert a row into the data entry form.
(i.e. fig. 3, the table 124 has a column expansion control 306 and a row expansion control 308 that allow easy addition of columns and rows; para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ho, Evers, and Lopez Ruiz to include the feature of Kotler. One would have been motivated to make this modification because it provides a more flexible way for user to quickly manage a table.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Chellapilla et al. (Pub. No. US 20040181749 A1), populating electronic forms from scanned documents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173